DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoji (JP 2016-145619A).
Re: claim 1, Shoji shows a damping stopper, as in the present invention in figure 1, comprising:
an elastic body 12 provided between two members 2, 3 axially displaced relative to each other, the elastic body being configured to be axially compressed by the two members and to expand radially outward when an interval between the two members decreases; and
a second member 12b attached to an outer periphery of the elastic body in one axial region of the elastic body, the second member being configured to suppress expansion of the elastic body in the one region, 
wherein the elastic body expands while receiving resistance by the second member to contact a side wall provided in one member of the two members, as shown in figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (JP 2016-145619A) in view of Hiroshi (JP 2001-271864A).

Re: claim 7, Hiroshi shows the second member 25 is a ring body.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (9,975,574) in view of Hiroshi (JP 2001-271864A).
Re: claim 1, Ohashi shows a damping stopper, as in the present invention in figure 7A, comprising:
an elastic body 73 provided between two members 72, 51 axially displaced relative to each other, the elastic body being configured to be axially compressed by the two members and to expand radially outward when an interval between the two members decreases; and
wherein the elastic body expands to contact a side wall provided in one member of the two members, as shown in figure 7A.
Ohashi lacks a second member attached to an outer periphery of the elastic body in one axial region of the elastic body, the second member being configured to suppress expansion of the elastic body in the one region.  Hiroshi is cited to teach a second 
Re: claim 2, Hiroshi shows the second member 25 is a ring body having rigidity such that the second member does not contact the side wall when the elastic body expanding radially outward contacts the side wall.
Re: claim 3, Hiroshi shows the ring body has a shape in which a dimension in a direction orthogonal to an axis is larger than an axial dimension.
Re: claim 4, Hiroshi shows the ring body is assembled to an annular mounting groove provided in the elastic body.
Re: claim 5, Hiroshi shows the ring body is attached to a position where the elastic body is divided into a portion having a long axial length and a portion having a short axial length.
Re: claim 8, Hiroshi shows the ring body is attached to a position where the elastic body is divided into a portion having a long axial length and a portion having a short axial length.
Re: claim 9, Hiroshi shows the ring body is attached to a position where the elastic body is divided into a portion having a long axial length and a portion having a short axial length.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schaumann is cited for another stopper assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
								/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657